    
    
 
  
  
  
  

 

cs Ati tn em ote =

go12-aRS: MID Document 13- 2 Filed 01/30/20 Page. 1 of 1 Pagghi-#.100
NAME: edit RID Oe, TMT ARLAPOM FS TR acu — ee

 

 

NUMBER:_ 13983-4044 | : “ ws
Federal C I 7 PAN poop pas ey ent P
Federal . ‘orrectiona nstitution - CbAN SOON Fad 5 1. See S E. r
Terre Haute, IN 47808 Sand S.
“St ws AN, IID) |
veLedy HRT Y.S. MECCA s) ‘

JAN 29 2029 FAL Ola SE.) Room AB4

« U.S. CLERK'S OF Fog “Verre \haste| LN WW) 601

   

_ UNITED STATES MARSHAL “age.
PACKAGE SCREENED BY «ws

° yt we X-AA
. ce “wm $78O7-373825 fogged oboe fl ofeg ly ¥

    
